Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 14 claims and claims 1-14 are pending.

	

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant's argument, filed on February 04, 2022 has been entered and carefully considered. Claims 1, 2, 7 and 8 are amended. Claims 1-14 are pending. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US Pat. No. 7,339,741 B1) in view of Gordley (US. Pub. No. 2008/0180678 A1) and further in view of Venkataraman; Kartik(US. Pub. No. 2014/0354854 A1; hereinafter as Kartik).
Regarding claim 1, Wang teaches an imaging system([see Fig. 1 and 2]-an imaging system), comprising: an optical system([abstract]-optical system) configured to receive light from a field of view([abstract]- a system is provided that comprises a negative lens configured to receive an incoming light beam scene over a wide FOY and a beam splitter)  and direct the received light to a plurlaity of image planes([see in Fig. 2-3]- straylight illuminates the negative lens, it can rescatter immediately, then these scattered lights follow the optical train, and create unwanted background all the way to the focal plane directly), a first plurality of image detectors optically coupled to a first image plane ([see in Fig. 2]-image detectors 58), the first plurality of image detectors being configured to detect at least a portion of th elight directed by the optical system to the first image plane([see in Fig. 4]- At 120, positive lens assemblies associated with respective first and second channels are arranged to focus light beams received from the beam splitter on respective image detectors) and generate first image data corresponding to at least a portion of the field of view([Col. 2 lines 21-29]- a wide angle multi-color IR optical system is provided. The method comprises providing a negative lens configured to receive an incoming light beam scene over a wide FOY, and arranging a beam splitter configured to receive incoming light beam associated with the incoming light beam scene from the negative lens and to provide light beams of a first color to a first channel and to provide light beams of a second color to a second channel ); and a second plurality of image detectors optically coupled to at least another image plane([see in Fig. 3]-image detectors 90 [see also abstract]-first and second image detectors).
However, Wang does not explicitly disclose the second plurality of image detectors being configured to detect at least a portion of the light directed by the optical system to the at least another image plane and generate second image data corresponding to complementary portions of the field of view.
In an analogous art, Gordley teaches the second plurality of image detectors being configured to detect at least a portion of the light directed by the optical system to the at least another image plane and generate second image data corresponding to complementary portions of the field of view([para 0022]- A first optical detector defined by a two-dimensional array of  optical detection elements is disposed in the region.  A first diffuser is also disposed in the region at a position that is optically in front of the first optical detector.  The first diffuser assures that each portion the light from the selected field-of-view of the image is identically distributed across at least a portion of the optical detection elements of the first optical detector.  A gas cell filled with the gas of interest, a second optical detector defined by a two-dimensional array of optical detection elements, and a second diffuser are disposed in the second 
However, the combination of Wang and Gordley does not explicitly disclose a processor in communication with the first and the second plurality of image detectors to combine said first image data and said second image data to generate a composite image of the field of view, wherein the first and the second plurality of image detectors are positioned relative to one another such that the combined image includes image information corresponding to at least one dead zone associated with at least one of said first and said second plurality of image detectors.
In an analogous art, Kartik teaches a processor in communication with the first and the second plurality of image detectors to combine said first image data and said second image data to generate a composite image of the field of view([para 0033]- at least two of the imagers in the imager array have different fields of view so that different scene sizes can be captured by the imagers; [para 0224 ]- one or more sets of imagers are arranged to capture images that are stitched to produce panoramic images with overlapping fields of view while another imager or sets of imagers have a field of view that encompasses the tiled image generated. This embodiment provides different effective resolution for imagers with different characteristics. For example, it may be desirable to have more luminance resolution wherein the first and the second plurality of image detectors are positioned relative to one another such that the combined image includes image information corresponding to at least one dead zone associated with at least one of said first and said second plurlaity of image detectors([para 0207]- zooming is achieved by inducing a barrel-like distortion into some, or all, of the array lens so that a disproportionate number of the pixels are dedicated to the central part of each image. In this embodiment, every image has to be processed to remove the barrel distortion; [see in Fig. 7 ]- in fig. is a flowchart illustrating a process of generating an HR image from LR images captured by a plurality of imagers. First, luma images, near-IR images and chrome images are captured 710 by imagers in the camera array. Then normalization is performed 714 on the captured images. The images can be normalized in a variety of ways including but not limited to normalizing the color planes of the images, performing temperature compensation, and mapping physical addresses of the imagers to logical addresses in the enhanced image. In other embodiments, a variety of normalization process appropriate to the specific imagers and imaging applications. Parallax compensation is then performed 720 to resolve any differences in the field-of-views of the imagers due to spatial separations between the imagers. Super-resolution processing is then performed 724 to obtain super-resolved luma images, super-resolved near-IR images, and super-resolved chrome images). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to 
Regarding claim 2, Gordley teaches wherein the optical system is configured to split the light received from the field of view into two or more portions and direct each of  said portions to different one of said  image planes([para 0008]- optics 22 for splitting the spectrally filtered light into two paths 24 and 26 where path 24 defines a region; [see also in para 0022 ]).
Regarding claim 3, Gordley teaches wherein the optical system comprises an image splitter configured to split the light received from the field of view([para 0022]- The optical train confines light from a selected field-of-view of the image at the focal plane to a spectral band at which a gas of interest absorbs.  The optical train splits the confined light into first and second paths).
Regarding claim 4, Gordley teaches wherein said image splitter is at least one of a prism-type image splitter, a flat Pellicle-type image splitter, or a curved Pellicle-type image splitter([para 0035]- pectral band passed by spectral filter 110 impinges on beam splitting optics 112 (e.g., beam splitter, mirror, etc.)).
Regarding claim 5, Gordley teaches further comprising a processor in communication with the first and second plurality of image detectors and configured to receive the first and the second image data and generate a first image of the field of view corresponding to the first image data and a second image of the field of view corresponding to the second image data ([para 0022]- A first optical detector defined by 
Regarding claim 9, Wang teaches wherein the first plurality of image detectors is further configured to acquire a video image of the field of view and wherein the processor is configured to analyze said video image to identify one or more moving objects within the field of view ([see in Fig. 7]- FIG. 7, for two points on the object within the field of view of the array element).
Regarding claim 10, Wang teaches wherein the processor is configured to control the second plurality of image detectors to acquire image data of at least a portion of the field of view having at least one of the identified one or more moving objects included therein([see in Fig. 7]- FIG. 7, for two points on the object within the field of view of the array element).

Claims 6, 7 , 8, 11 and 12 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley and Kartik as applied to claim 1 above and further in view of Soto-Thompson et al. (US. Pub. No. 2010/0026785 A1).


In an analogous art, Thompson teaches wherein the processor is configured to combine the first and second image data to generate combined image data of the field of view([para 0008]- the position of the glint on the surface of the cervix is different between the different images, and the images can be combined to create a glint-free combined image). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Thompson to the modified system of Wang, Gordley and Kartik a process that suppresses specular reflection (glint) through cross-polarization, producing bright cross-polarized and parallel-polarized  images at multiple magnifications in real-time, thereby enhancing the  visualization of diagnostically relevant features within a subject (such as organs or tissue) [Thompson; para 0002].
Regarding claim 7, Kartik  teaches The imaging system of Claim 6, wherein the processor is configured to generate said combined image of the field of view using the combined image data([para 0207]- zooming is achieved by inducing a barrel-like distortion into some, or all, of the array lens so that a disproportionate number of the pixels are dedicated to the central part of each image. In this embodiment, every image has to be processed to remove the barrel distortion; [see in Fig. 7 ]- in fig. is a flowchart illustrating a process of generating an HR image from LR images captured by a plurality of imagers. First, luma images, near-IR images and chrome images are captured 710 by imagers in the camera array. Then normalization is performed 714 on the captured 
Regarding claim 8, Thompson teaches wherein the processor is configured to combine said first and second images of the field of view to generate said  combined image of the field of view such that said combined image has at least one of 1) a higher resolution or 2) additional depth information relative to the first image or the second image([para 0008]- the position of the glint on the surface of the cervix is different between the different images, and the images can be combined to create a glint-free combined image where images are taken from different angles, it is obvious that they will have different resolution).
Regarding claim 11, Thompson teaches further comprising at least one display element, the display element being in communication with the processor and configured to display at least one of the first, the second, and the combined image ([para 0008 and 0020]-displaying images).
.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley, Kartik and Thompson as applied to claim 12 above and further in view of FUKUDA et al. (US. Pub. No. 2009/0140143 A1).
Regarding claim 13, the combination of Wang, Gordley, Kartik and Thompson don’t exclusive disclose wherein said user interface is configured to receive instructions requesting additional information regarding a specific portion of the first image, and the processor, in response to the instructions, is configured to control the second plurality of image detectors to acquire image data of at least a portion of the field of view corresponding to the specific portion of the image.
In an analogous art, FUKUDA teaches wherein said user interface is configured to receive instructions requesting additional information regarding a specific portion of the first image, and the processor, in response to the instructions, is configured to control the second plurality of image detectors to acquire image data of at least a portion of the field of view corresponding to the specific portion of the image([para 0034]- a user interface part 202 for inputting a request of a user through a keyboard or the like; an electron beam optical system control unit 203 for controlling the electron beam optical system 10; an objective lens control part 210 for controlling the objective lens 106 according to instructions from the electron beam optical system control unit 203; an image display unit 211; a retarding potential control part 212 for controlling the .


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley and Kartik as applied to claim 1 above and further in view of Koyama et al. (US. Pub. No. 2005/0190310 A1).

Regarding claim 14, the combination of Wang, Gordley and Kartik don’t explicitly disclose wherein at least one of the first or the second plurality of image detectors comprises a substantially curved geometry.
In an analogous art, Koyama teaches wherein at least one of the first or the second plurality of image detectors comprises a substantially curved geometry ([see in Fig. 3]-element 331, curved image detectors). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Koyama to the modified system of Wang, Gordley and Kartik method for 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Gordley ., US 2008/0180678 A1, discloses Method for tracking, predicting.
2.	Arieli et. al., US 2011/0216324 A1, discloses for enhancing the performance of optical measurement systems by combining them with a spectral imaging camera and providing the ability for analyzing the spectral content of the measured light.
3.	Johnson; US 2005/0018279 A1, method for viewing a target.
4.	Mertz et al.; US 2011/0109736 A1; for creating an optically sectioned image data
set using both a structured illumination image data set and a uniform illumination data set.
5.	Georgiev; Todor Georgiev et al., US 2015/0373263 A1; disclose imaging systems and methods that include a multi-camera array.





	
                           Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487